DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is unclear what the blowing agent is being adhered to.
As to claim 8, the second paragraph is confusing. “…catalyst composite material comprises the” in line 4 should be removed to make it more clear.
	Regarding claim 11, “or” should be used instead of “and” because claim 10 recited “a ball mill or a twin-screw extruder.”
	As to claim 13, “preparing a catalyst layer” creates an antecedent basis issue because claim 1 never states that a catalyst layer is created from the catalyst slurry.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, 10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga (JP Publication 2012-243431) in view of Ota (JP Publication 2012-043612).
Morinaga discloses a process of forming a catalyst layer comprising: forming a solution of a catalyst, an ionomer, water, alcohols, and an optional pore forming agent, repeatedly pulverizing the solution by applying ultrasonic waves, cooling and stirring, forming the mixture into a film, and drying at a temperature high enough to decompose the pore forming agent to form pores (Paragraphs 0025-0028), as recited in claims 1 and 15 of the present invention.  Morinaga also discloses that the catalyst is platinum particles supported by carbon particles (Paragraph 0025), as recited in claim 2 of the present invention.  Morinaga teaches that the pore forming agent can be ADCA, DPT, OBSH, or the like, wherein ADCA has a decomposition temperature of 200-210 degrees Celsius (Paragraph 0028), as recited in claims 3 and 4 of the present invention.  Morinaga also teaches that the final catalyst film is dried at a temperature greater than the decomposition temperature of the pore forming agent (Paragraph 0028), as recited in claim 13 of the present invention.  Morinaga states that the catalyst film is hot pressed onto an electrolyte membrane to form a membrane electrode assembly (Paragraph 0027), as recited in claims 16 and 18 of the present invention.  It would have been obvious to one of ordinary skill in the art that if a high enough temperature is used to press the film onto the membrane, then this will further decompose the pore forming agent, as recited in claim 17 of the present invention.  Regarding claim 19, it would have been obvious to one of ordinary skill in the art that some of the pores formed could be in direct contact with the catalyst because the pore forming agent is thoroughly mixed with the catalyst and ionomer and portions of the agent would contact the catalyst.  As to claim 20, Morinaga discloses that the ratio of voids can be adjusted by the ionomer/carbon mass ratio and the amount of the pore former.  Therefore, the amount of pores in contact with the catalyst could be between 1 and 30% based on 100% of the pores by adjusting the amounts of ionomer, carbon and pore former.
Morinaga fails to disclose that the catalyst/ionomer/pore forming agent composite mixture is further added with a second ionomer and solvent before applying as a layer on a substrate, that the first ionomer and pore forming agent form a layer on the catalyst particles, that the pore forming agent is adhered to the catalyst by the first ionomer, that the composite mixture is prepared using a ball mill, that the composite mixture is dried at a temperature lower than the pore forming agent decomposition temperature, and that the second ionomer is added in an amount of 10-80 parts by weight based on 100 parts by weight of the composite mixture.
Ota discloses a process of forming a catalyst layer comprising: mixing a catalyst with a first ionomer, water and ethanol, heating the mixture, vacuum drying the mixture, putting the dried mixture into a zirconia pot for a ball mill, adding water, ethanol and a second ionomer, stirring with the ball mill to forming a coating paste, coating the paste onto a substrate, drying to form a catalyst layer, and hot pressing the catalyst layer onto a membrane to form a membrane electrode assembly (Paragraphs 0051-0054), as recited in claims 1, 10, 15 and 18 of the present invention.  Ota also discloses that the drying of the first mixture forms a first ionomer coated catalyst (Paragraph 0052), as recited in claim 5 of the present invention.  Ota teaches that the first mixture is dried at a temperature of 80 degrees Celsius (Paragraph 0052), which is lower than a decomposition temperature of a pore forming agent, as recited in claim 12 of the present invention.  Ota also teaches that the second ionomer, a 20 wt% Nafion dispersion, is added in an amount of 1.23 g (Paragraph 0052), which compared to the amounts of catalyst and first ionomer in paragraph 0051 would result in the second ionomer being 10-80 parts by weight based on 100 parts by weight of the first dried mixture, as recited in claim 14 of the present invention. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the composite mixture of Morinaga could be mixed with a second ionomer and solvent before forming the catalyst layer because Ota teaches that the second ionomer improves the proton network between the primary pores of the catalyst particles to increase catalyst utilization rate.  It also would have been obvious to one of ordinary skill in the art that the pore forming agent and first ionomer would form a coating on the catalyst particles of Morinaga because Ota teaches that the pulverizing and heating forming a coating of ionomer over the catalyst.  The ionomer coating would then trap the pore forming agent around the catalyst during this process, as recited in claim 7 of the present invention.  It would have been obvious to one of ordinary skill in the art that the pulverizing of Morinaga could be performed with a ball mill because Ota teaches that this is a common pulverizing apparatus used for breaking aggregates into smaller sizes.  It also would have been obvious to one of ordinary skill in the art that the composite mixture could be dried at a temperature lower than the decomposition temperature of the pore forming agent of Morinaga because Ota teaches that an additional step of adding a second ionomer is needed and Morinaga does not want to form the pore until the final heating step.  Thus, the first heating would need to be at a lower temperature.  Finally, it would have been obvious to one of ordinary skill in the art that the second ionomer could be added in an amount of 10-80 parts by weight based on 100 parts by weight of the composite mixture because Ota teaches that this amount forms a desired amount of coating in the pores of the particles for improved catalyst utilization.
Claim(s) 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga (JP Publication 2012-243431) in view of Ota (JP Publication 2012-043612) as applied to claims 1-5, 7, 10 and 12-20 above, and further in view of Matsuoka (U.S. Patent Publication 2011/0020726).
The teachings of Morinaga and Ota have been discussed in paragraph 5 above.  Ota also teaches that the first mixture comprises 1.02 g of catalyst and 1.11 g of a 20 wt% Nafion dispersion solution (Paragraph 0051).  This would result in the ionomer being in an amount of 5-15 parts by weight based on 100 parts by weight of the catalyst, as recited in claim 8 of the present invention.
Morinaga and Ota fail to disclose that the coating comprises 10-90 wt% of the first ionomer and 10-90 wt% of the pore forming agent, that the blowing agent is in an amount of 0.1-10 parts by weight based on 100 parts by weight of the catalyst in the composite mixture, and that the composite mixture is dried at a temperature of 60 degrees Celsius or less.
Matsuoka discloses a process of forming a catalyst layer comprising: mixing a catalyst material, an ionomer, and a foaming agent, wherein the foaming agent is 0.01-20 wt% of the catalyst, ultrasonically stirring the mixture, and heating the mixture at 60 degrees Celsius to dry (Paragraphs 0046-0047), as recited in claims 6, 8 and 9 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have added the pore forming agent of Morinaga so that it is 0.1-10 parts by weight based on 100 parts by weight of the catalyst, making it  10-90 wt% of the coating layer because Matsuoka teaches that this amount creates a desired amount of pores in the catalyst layer so that it works most efficiently.  It also would have been obvious to one of ordinary skill in the art that the composite mixture of Morinaga could be dried at 60 degrees Celsius or less because Matsuoka teaches that this temperature prevents any kind of undesired reaction within the mixture.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga (JP Publication 2012-243431) in view of Ota (JP Publication 2012-043612) as applied to claims 1-5, 7, 10 and 12-20 above, and further in view of Morita (JP Publication 2004-281305).
The teachings of Morinaga and Ota have been discussed in paragraph 5 above.  Morinaga teaches that the pulverizing of the mixture takes 2 minutes and is performed many times (Paragraph 0026), which would result in a time longer than 30 minutes, as recited in claim 11 of the present invention.
Morinaga and Ota fail to disclose that the ball mill rotates at a rate of about 100 rpm to 500 rpm.
Morita discloses a process of forming a catalyst layer comprising: coating catalyst particles with an ionomer while mixing at a rotation speed of 300 rpm (Paragraphs 0035-0036), as recited in claim 11 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used the ball mill of Ota at a rotation speed between 100 and 500 rpm because Morita teaches that this speed forms a desired size of the coated catalyst particles for improved properties of the catalyst layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722